     Case 2:18-cv-03206-JAM-DMC Document 92 Filed 07/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRAYAN MEZA,                                       No. 2:18-CV-3206-JAM-DMC-P
12                        Plaintiff,
13              v.                                       ORDER
14    A. CHAUDHRY, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court are defendants Banks, Chaudhry, and Martel’s

19   motion (ECF No. 91) to vacate and modify the discovery and scheduling order. The Court notes

20   that also pending are defendants’ motion for judgement on the pleadings (ECF No. 89) and

21   motion for protective order (ECF No. 90) seeking to stay discovery. Therefore, in the interest of

22   judicial efficiency, the Court orders sua sponte that:

23                   1.     The Court’s discovery and scheduling order (ECF No. 80) is hereby

24   vacated;

25                   2.     Defendants’ motion for protective order (ECF No. 90) and motion to

26   vacate (ECF No. 91) are denied as moot; and

27   ///

28   ///
                                                         1
     Case 2:18-cv-03206-JAM-DMC Document 92 Filed 07/23/20 Page 2 of 2

 1                  3.      Plaintiff may file a response to defendants’ motion for judgement on the

 2   pleadings (ECF No. 89) within 30 days of the date of this order.

 3

 4

 5   Dated: July 22, 2020
                                                          ____________________________________
 6                                                        DENNIS M. COTA
 7                                                        UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
